Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s amendment filed 08/04/2021 is entered. Claims 1-3, 6-8, 16-17, 19-20 are amended. Claims 4-5, and 9-10 are previously canceled. The Remarks filed, see page 16, indicated that claims 12 and 19 are canceled but the claims filed do not indicate that. In order to correct the error an Examiner’s amendment, see below, is issued.

2.	Amendments to Specification filed 08/04/2021 is entered. The amendments to paragraphs 0022 and 0083 as directed to matters of form not affecting the scope of the invention. Accordingly, objection to Specification is withdrawn

Response to Arguments
3.1.	Objections to the claims 1-3, 11, and 13-15 are withdrawn in view of the current amendments made to independent claim 1.

3.2.	Rejection of claims 1-3, 7-8, 11, and 12-24 under 35 U.S.C. § 112(b) are withdrawn in view of the current amendments made to claims 1, 7, and 8, and 16.

3.3.	Rejection of claims 1-3, 6-8, 16-17, 19-20 under 35 USC 101: Applicant’s arguments filed 08/04/2021, see page 17, are persuasive and rejection is withdrawn, because the independent claims 1, 6, and 16 are amended to include the limitations from claim 12 comprising that a server/ processor/   configured to, in response to receipt of the image of the product, identify a placement of the product in the shopping cart body through motion identification and detection, wherein the motion identification and detection comprises 

3.4.	Rejection of claims 1-3, 6-8, 16-17, 19-20 under 35 USC 103: Applicant’s arguments filed 08/04/2021, see pages 17-20 are persuasive in view of the current amendments to independent claims 1, 6, and 16 and are withdrawn.

EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Kenneth A. Knox on 08/24/2021.

The application has been amended as follows: 

Claim 12 (Canceled)

Claim 13 (currently amended). The smart shopping cart system according to claim [[12]] 13, wherein the server is further configured to, in response to the placement of the product in the shopping cart body:
compare adjacent frame images captured by and received from the camera;
determine a changed region in the image based on depth information;

execute a product identification model on the candidate product region as extracted
to identify a type of the product placed into the shopping cart body; and
obtain the food information of the product according to the product identification
model, wherein the product identification model is pre-trained using samples of various types of products.

Claim 19 (Canceled)

Allowable Subject Matter
5.	Claims 1-3, 6-8, 16-17, 19-20 allowed. Claims 1, 6, and 16 are independent claims. 2-3, 11, and 13-15 depend from claim 1. Claims 7-8 depend from claim 6, and claims 17, 18, 20-24 depend from claim 16.

The following is an examiner’s statement of reasons for allowance:

Examiner has conducted Keyword Search in East for USPG-PUB, USPAT, USOCR, FPRS, EPO, JPO, Derwent, IBM_TDB databases, searched Dialog database or NPL references.
Examiner believes that the record of the prosecution as a whole does make clear his or her reasons for allowing a claim or claims. The examiner’s actions including Non-Final rejection mailed 05/11/2021, Examiner’s amendment, see above, and the applicant’s replies filed 08/04/2021 including amendments to independent claims 1, 6, and 16 to overcome rejections under 35 USC 101 and 35 USC 103 outlining the reasons for overcoming the rejections submitted in the Office Action filed 05/11/2021 make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. 

characteristic when eaten together, or querying the edible collocation information database
to identify that the food combination pair should not be eaten together, and cause the edible collocation information to be presented in the at least one user interface shown in the display screen.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

(ii)	Pedley [US20150120475 A1; see paras 0021] discloses a shopping cart 10 connected via communication network to a server 50, wherein a communication device 20 scans a QR code from a product transmits to the server and the server provides information about the product and displays the information on the virtual cart.
(iii)	Byron et al. [US20170228364 A1; see paras 0016-0017, 0023 and Fig1-.3] discloses providing and displaying food/item/action repairs such as combination of Garlic and the action to be taken is to smash flat for a recipe and so on but, as recited in independent claims 1, 6, and 16, does not teach a combination of two food items which as a combination are healthy combination.
(iv)	Acker, JR.et al. [US20140214577 A1; see paras 0041 and 0068] discloses a shopping process wherein a product scan module 112 monitors data from a camera device and identifies a information related to a scanned product to be purchased using image recognition software  and they are processed by a remote server. Further a cart communication device monitors and reports changes in incremental weights to a shopping cart basket and communicating the change I weights to a remote server.
(v)	Mathew [US 20150088642 A1] discloses that an intelligent shopping cart recognizes a registered customer’s mobile device in a retail store and based on the recognition communicates with a remote server to get a layout map of the store providing the customer paths to pick up items to be purchased and the intelligent shopping cart matches the food items with the customer’s preferences and such notifications are provided to the customer on the display of the shopping cart. The intelligent shopping cart also explains why a food product can be a mismatch item.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOGESH C GARG/Primary Examiner, Art Unit 3625